In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00341-CV
     ___________________________

  IN THE INTEREST OF C.P., A CHILD




  On Appeal from the 324th District Court
          Tarrant County, Texas
      Trial Court No. 324-640176-18


   Before Gabriel, Kerr, and Birdwell, JJ.
    Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      On January 8, 2020, we notified Appellant that his brief had not been filed as

required. See Tex. R. App. P. 38.6(a). We stated that we could dismiss the appeal for

want of prosecution unless, within ten days, Appellant filed his brief with an

accompanying motion reasonably explaining the untimely filing and the need for an

extension. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b), 44.3. We have received no

response.

      Because Appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 43.2(f).

                                                    Per Curiam

Delivered: February 13, 2020




                                            2